                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                   :
XAVIER STANLEY EXUM
                                   :

     v.                            :   Civil Action No. DKC 17-0660
                                       Criminal Case No. DKC 13-0320
                                   :
UNITED STATES OF AMERICA
                                   :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution is a motion to

vacate sentence under 28 U.S.C. § 2255 filed by Petitioner Xavier

Stanley Exum.   The issues have been briefed, and the court now

rules, no hearing being deemed necessary.      Local Rule 105.6.   For

the following reasons, the motion will be denied and a certificate

of appealability will not issue.

     Petitioner was convicted, after a jury trial, of being a felon

in possession of a firearm and ammunition, and sentenced to 78

months imprisonment followed by 3 years of supervised release.      In

his § 2255 motion to vacate, he raises a claim of ineffective

representation by counsel.     He asserts that he was deprived of

effective assistance during plea negotiations.

I.   Standard of Review

     To be eligible for relief under § 2255, a petitioner must

show, by a preponderance of the evidence, that his “sentence was

imposed in violation of the Constitution or laws of the United
States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum

authorized by law.”     28 U.S.C. § 2255(a).          A pro se movant, such

as Petitioner, is entitled to have his arguments reviewed with

appropriate consideration.          See Gordon v. Leeke, 574 F.2d 1147,

1151–53 (4th Cir. 1978).       But if the § 2255 motion, along with the

files and records of the case, conclusively show that he is not

entitled to relief, a hearing on the motion is unnecessary and the

claims raised in the motion may be dismissed summarily.             28 U.S.C.

§ 2255(b).

      To prevail on an ineffective assistance of counsel claim,

Petitioner    needs   first    to   show   that   “counsel’s    efforts   were

objectively    unreasonable         when   measured    against    prevailing

professional norms.         Second, the [Petitioner] must demonstrate

that counsel’s performance, if deficient, was also prejudicial.

This generally requires the [Petitioner] to demonstrate by a

reasonable probability that, but for counsel’s error, the result

of the proceeding would have been different.”              Frazer v. South

Carolina, 430 F.3d 696, 703 (4th Cir. 2005) (internal citations

omitted).    In evaluating objective unreasonableness, “a court must

indulge a strong presumption that counsel’s conduct falls within

the   wide    range    of     reasonable    professional       assistance[.]”

Strickland v. Washington, 466 U.S. 668, 689 (1984).



                                       2
     In a pair of cases decided in 2012, the Supreme Court of the

United States explained how the Strickland test applies in the

guilty plea process.         First, in Missouri v. Frye, 566 U.S. 134,

145 (2012), the Court held “that, as a general rule, defense

counsel   has   the   duty    to   communicate   formal   offers   from   the

prosecution to accept a plea on terms and conditions that may be

favorable to the accused.”         Furthermore, the Court stated:

                To show prejudice from ineffective
           assistance of counsel where a plea offer has
           lapsed or been rejected because of counsel’s
           deficient    performance,   defendants    must
           demonstrate a reasonable probability they
           would have accepted the earlier plea offer had
           they been afforded effective assistance of
           counsel. Defendants must also demonstrate a
           reasonable probability the plea would have
           been entered without the prosecution canceling
           it or the trial court refusing to accept it,
           if they had the authority to exercise that
           discretion under state law. To establish
           prejudice in this instance, it is necessary to
           show a reasonable probability that the end
           result of the criminal process would have been
           more favorable by reason of a plea to a lesser
           charge or a sentence of less prison time. Cf.
           Glover v. United States, 531 U.S. 198, 203,
           121 S.Ct. 696, 148 L.Ed.2d 604 (2001) (“[A]ny
           amount of [additional] jail time has Sixth
           Amendment significance”).

Id. at 147.     In the second case, Lafler v. Cooper, 566 U.S. 156

(2012), the Court dealt with a slightly different scenario:               when

a “favorable” plea offer is communicated, but rejected based on

advice of counsel.      There, the defendant went to trial and was

convicted, receiving a harsher sentence than that offered in the


                                       3
rejected plea offer. The parties agreed that the attorney’s advice

was   deficient,   and   the   Court   determined   what   constituted

prejudice, and what remedy would be appropriate.     As to prejudice,

the Court determined:

               To establish Strickland prejudice a
          defendant must “show that there is a
          reasonable probability that, but for counsel’s
          unprofessional errors, the result of the
          proceeding would have been different.” Id., at
          694, 104 S.Ct. 2052. In the context of pleas
          a defendant must show the outcome of the plea
          process would have been different with
          competent advice. See Frye, ante, at 1388–
          1389, 132 S.Ct. 1399 (noting that Strickland’s
          inquiry, as applied to advice with respect to
          plea bargains, turns on “whether ‘the result
          of the proceeding would have been different’”
          (quoting Strickland, supra, at 694, 104 S.Ct.
          2052)); see also [Hill v. Lockhart, 474 U.S.
          52, 59, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985)]
          (“The. . . ‘prejudice,’ requirement. . .
          focuses on whether counsel's constitutionally
          ineffective performance affected the outcome
          of the plea process”). In          Hill, when
          evaluating   the   petitioner’s   claim   that
          ineffective assistance led to the improvident
          acceptance of a guilty plea, the Court
          required the petitioner to show “that there is
          a reasonable probability that, but for
          counsel’s errors, [the defendant] would not
          have pleaded guilty and would have insisted on
          going to trial.” Ibid.

               In contrast to Hill, here the ineffective
          advice led not to an offer’s acceptance but to
          its rejection. Having to stand trial, not
          choosing to waive it, is the prejudice
          alleged. In these circumstances a defendant
          must show that but for the ineffective advice
          of counsel there is a reasonable probability
          that the plea offer would have been presented
          to the court (i.e., that the defendant would
          have accepted the plea and the prosecution

                                  4
            would not have withdrawn it in light of
            intervening circumstances), that the court
            would have accepted its terms, and that the
            conviction or sentence, or both, under the
            offer’s terms would have been less severe than
            under the judgment and sentence that in fact
            were imposed.

Lafler, 566 U.S. at 163–64.

II.   Analysis

      Petitioner     asserts   that   trial   counsel      misadvised   him

concerning the available evidence to establish his guilt beyond a

reasonable doubt at trial and grossly misrepresented the advisory

guideline    range   of   imprisonment    triggered   by    his   potential

conviction at trial.      He then claims that he rejected a plea offer

based on that misadvice.       It seems, though, that Petitioner is

mistaken about the actual plea offer and the range that the

Government would have accepted.       Thus, he has not shown that there

was a more favorable plea offer that he would have accepted, and

his claim fails.

      The only actual written offer presented to Petitioner came in

early July 2013.      That offer expired on July 31, 2013.         At that

time, Petitioner was represented by an assistant public defender,

and Petitioner does not challenge that phase of his representation.

That offer contemplated a base offense level of 26 under United

States Sentencing Guidelines Manual (“U.S.S.G.”) § 2K2.1(a)(1)

because the offense involved a semiautomatic firearm capable of

accepting a large capacity magazine and at the time, it was

                                      5
believed that Petitioner had at least two felony convictions of a

crime of violence or a controlled substance offense.                         It also

contemplated application of the 4-level enhancement because the

firearm was possessed in connection with another felony offense

(the “drug bump” in Petitioner’s parlance.).

     Petitioner contends, however, that he continued to discuss

the possibility of a plea with newly retained counsel, and that

those discussions were aided by a chart delineating the possible

guideline ranges.      Petitioner filed, eventually, two documents

that he claims were constructed by counsel to demonstrate the

guideline   differences.     The   first         is    ECF   No.    104-2,   and   it

parallels the guidelines in the written plea offer.                  The second is

ECF No. 116-1.     It differs from the written plea offer in that the

base offense level was reduced to 22 because he had only one prior

conviction for a crime of violence.                   Thus, the ranges for all

scenarios   (the   plea   agreement       with    the    drug      bump,   the   plea

agreement without the drug bump, and without plea agreement and

loss at trial) are reduced accordingly.                  The range for a plea

agreement without the drug bump is 37 to 46 months.                    In a letter

addressed to the court after sentencing and dated March 20, 2014,

and relied on by Petitioner to show that he would have accepted a

plea offer, (ECF No. 116-2), Petitioner stated that his attorney

told him his guidelines would be 51 to 63 months because the drug

bump would not apply because he was not separately charged with

                                      6
drugs.    He concluded the letter: “I would’ve Never turned down 36

months knowing that there’s a chance I could get 97 months.”

     Petitioner did not plead guilty; he went to trial.          After he

was found guilty, the presentence report found the base offense

level to be 22 because the defendant only had one prior conviction

for a crime of violence.      Based on the two documents supplied by

Petitioner, the court concludes that the parties apparently had

realized prior to trial that the base offense should be 22, and

not 26, based on his criminal history.             Thus, the court will

assume, for purposes of this motion, that the Government would

have agreed to a plea with stipulated guidelines of base offense

level 22, with a 4-level increase for possessing the firearm in

connection with another felony offense (again, Petitioner refers

to this increase as the drug bump).        However, there is simply no

support    for   any   contention   that   the    Government   would    have

entertained a plea agreement without the 4-level increase for the

drug bump.       Thus, prior to acceptance of responsibility, the

offense level would have been 26.

     Petitioner does not contend that he failed to understand the

effect    on   the   guidelines   of   pleading   guilty   and   accepting

responsibility, namely a 3-level downward adjustment.            While he

claims to have thought the drug bump would not apply, based on

counsel’s erroneous advice, that simply does not matter.               While

the advice might have been wrong, because the 4-level increase for

                                       7
the drug bump did apply, the Government never indicated that it

would agree to delete it from the plea offer.

     Petitioner wrote to the court shortly after the sentencing,

stating that he would have accepted a plea to 3 years if he had

known he faced 78 to 97 months after trial.          But, he was never

offered a plea to 3 years.    The Government always contended that

the 4-level enhancement for another felony offense applied and

there is no evidence that it would have agreed to delete it from

a plea agreement.

     Thus, Petitioner has not shown that there was a viable plea

offer for three years that he would have accepted but for counsel’s

erroneous advice, either as to the strength of the Government’s

case or the applicable guidelines.      In effect, he has not shown

prejudice.1

III. Denial of Certificate of Appealability

     Pursuant to Rule 11(a) of the Rules Governing Proceedings

Under 28 U.S.C. § 2255, the court is required to issue or deny a

certificate of appealability when it enters a final order adverse

to   the   applicant.    A   certificate    of   appealability     is   a

“jurisdictional   prerequisite”   to   an   appeal   from   the   court's


     1There is a dispute of fact between Petitioner’s and counsel’s
declarations about any discussion of the strength of the
Government’s case and the likelihood of conviction at trial. That
dispute is immaterial, however, for the same reasons: Petitioner
has not shown that he would have accepted the July 2013 plea offer
that had been available regardless.
                                 8
earlier order.      United States v. Hadden, 475 F.3d 652, 659 (4th

Cir. 2007).     A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2).       Where the court

denies    the   petitioner’s   motion   on   its   merits,   a   petitioner

satisfies this standard by demonstrating that reasonable jurists

would find the court’s assessment of the constitutional claims

debatable or wrong.      See Slack v. McDaniel, 529 U.S. 473, 484

(2000); see also Miller–El v. Cockrell, 537 U.S. 322, 336–38

(2003).   Petitioner has not satisfied this standard.        Accordingly,

a certificate of appealability will not issue.

     A separate order will follow.




                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                    9
